PC SCAN
   Case: 1:06-cv-00552 Document #: 1001 Filed: 01/03/19 Page 1 of 3 PageID #:21788

                                                               FIL/2E0D
                                                                      19
                                                                                         AM
                                                                    1/3
                                                                            . BRUTO    N
                                                                  THOMA.SDG
                                                                          IS T R IC T COURT
                                                               CLERK, U.S
Case: 1:06-cv-00552 Document #: 1001 Filed: 01/03/19 Page 2 of 3 PageID #:21789
Case: 1:06-cv-00552 Document #: 1001 Filed: 01/03/19 Page 3 of 3 PageID #:21790
